UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §   CASE NO. 1:15-CR-84
                                                 §
ANDRE COLWELL                                    §

     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

defendant consented to the revocation of his supervised release and waived his right to be present

and allocute at sentencing. The parties have not objected to Judge Giblin’s report.

         The Court ORDERS that the findings of fact and recommendation on plea of true (#48) are

ADOPTED. The Court finds that the defendant, Andre Colwell, violated conditions of supervised

release and ORDERS that his supervision is REVOKED.                 Pursuant to Judge Giblin’s

recommendation and the parties’ agreement, the Court ORDERS the defendant to serve a term of

nine (9) months imprisonment with no further supervision. The nine (9) month sentence includes

57 days of. unserved halfway house time as recommended by the magistrate judge.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 18th day of January, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
